United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL BASE, Bremerton, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1819
Issued: February 19, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 30, 2013 appellant filed a timely appeal from the June 21, 2013 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUES
The issues are: (1) whether appellant established binaural sensorineural hearing loss
causally related to his federal employment; and (2) whether OWCP abused its discretion by
denying authorization for hearing aids.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 13, 2013 appellant, a 60-year-old police officer, filed an occupational disease
claim (Form CA-2) alleging bilateral hearing loss caused by factors of his federal employment.
He worked at the employing establishment since 1990 and was exposed to noise from needle
guns, grinders, trucks and other sources. Appellant underwent training with machine guns and
hand guns on an annual basis. He was exposed to noise generated from industrial areas without
hearing protection. Prior to his federal employment, appellant served as an infantryman with the
United States Marine Corps from 1975 to 1979, where he was exposed to noise generated from
gunfire and grenades. From 1980 to 1990 he worked as a police officer in the private sector,
where he was exposed to noise generated from trades working. Appellant submitted results of
audiograms dated 1975 through February 2013.
In a February 26, 2013 report, Dr. Gerald Randolph, a Board-certified otolaryngologist,
evaluated appellant for bilateral, sensorineural hearing loss. An audiogram dated February 20,
2013, with an attached calibration certificate, showed hearing levels of 10, 5, 10 and 5 decibels
(dB) on the left and 55, 55, 60 and 60 dB on the right at 500, 1000, 2000 and 3000 hertz (Hz),
respectively. Based on the audiogram results, appellant had a ratable hearing loss of 0 percent in
the left ear and 48.75 percent in the right ear pursuant to the American Medical Associations,
Guides to the Evaluation of Permanent Impairment (A.M.A., Guides) (sixth edition).
Dr. Randolph stated that the mild high tone in appellant’s left ear had an audiometric
configuration compatible with hearing loss due to a combination of age and past noise exposure.
With regard to the right ear, he opined that appellant had progressive hearing loss, with an
audiometric configuration compatible with hearing loss significantly aggravated by noise
exposure. Dr. Randolph recommended hearing aids for the right ear.
In a June 6, 2013 report, Dr. Randolph stated that appellant underwent an audiogram on
April 31, 1975 which showed essentially normal hearing in both ears. An audiogram dated
May 15, 1990 noted that appellant had a high tone sensorineural hearing loss in his right ear,
which involved the upper portion of the speech frequencies. Dr. Randolph stated that the
audiogram showed a zero percent binaural hearing loss under the A.M.A., Guides. When he
examined appellant on February 20, 2013, an audiometric testing showed a mild high tone
sensorineural hearing loss in his left ear which was no greater than that would be expected on the
basis of presbycusis. With regard to the right ear, Dr. Randolph reiterated that there was a
progressive hearing loss which resulted in a relatively flat hearing loss at 60 dB. The hearing
loss did not have an audiometric configuration compatible with hearing loss due to noise
exposure. He was not able to identify the cause of the right-sided hearing loss. Dr. Randolph
advised that appellant’s workplace exposure, as described in the statement of accepted facts,
would have been of significant intensity and duration to have aggravated his hearing loss if ear
protection had been inadequately utilized.
Dr. Randolph concluded that appellant’s left-sided hearing loss was not severe enough to
require a hearing aid. While audiometric testing indicated a right-sided 48.75 percent hearing
loss and was progressing rapidly, this was not attributable to industrial noise exposure.
Dr. Randolph recommended a hearing aid evaluation in the absence of acoustic neuroma. He
recommended that appellant be further evaluated by an appropriate otolaryngologist to rule out
an acoustic neuroma.

2

By decision dated June 21, 2013, OWCP denied appellant’s claim for a bilateral,
sensorineural hearing loss. It found that the medical evidence did not relate his hearing loss to
the accepted occupational noise exposure. OWCP stated that Dr. Randolph recommended
hearing aids for the nonwork-related hearing loss in appellant’s right ear and he did not require
the use of a hearing aid in his left ear.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking compensation under FECA2 has the burden of establishing the
essential elements of his or her claim by the weight of the reliable, probative and substantial
evidence,3 including that he or she is an employee within the meaning of FECA and that he or
she filed his or her claim within the applicable time limitation.4 The employee must also
establish that he or she sustained an injury in the performance of duty as alleged and that his or
her disability for work, if any, was causally related to the employment injury.5
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.6
OWCP’s procedures set forth requirements for the type of medical evidence used in
evaluation of hearing loss. These include that the employee undergo both audiometric and
otologic examination; that the audiometric testing be performed by an appropriately certified
audiologist; that the otologic examination be performed by an otolaryngologist certified or
eligible for certification by the American Academy of Otolaryngology; that the audiometric and
otologic examination be performed by different individuals as a method of evaluating the
reliability of the findings; that all audiological equipment authorized for testing meet the
calibration protocol contained in the accreditation manual of the America Speech and Hearing
Association; that the audiometric test results include both bone conduction and pure tone air
conduction thresholds, speech reception thresholds and monaural discrimination scores; and that
the otolaryngologist’s report include: date and hour of examination, date and hour of employee’s
last exposure to load noise, a rationalized medical opinion regarding the relation of the hearing
loss to the employment-related noise exposure and a statement of the reliability of the tests.7 The
2

5 U.S.C. §§ 8101-8193.

3

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 57 (1968).

4

See M.H., 59 ECAB 461 (2008); Emiliana de Guzman (Mother of Elpedio Mercado), 4 ECAB 357, 359 (1951);
see 5 U.S.C. § 8101(1).
5

R.C., 59 ECAB 427 (2008); Kathryn A. O’Donnell, 7 ECAB 227, 231 (1954); see 5 U.S.C. § 8122.

6

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

7

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

3

physician should be instructed to conduct additional tests or retests in those cases where the
initial tests were inadequate or there is reason to believe the claimant is malingering.8
ANALYSIS -- ISSUE 1
The Board finds that appellant has not established that he sustained a binaural hearing
loss causally related to his federal employment noise exposure.
The issue is whether appellant’s hearing loss was caused or aggravated by exposure to
noise while working for the employing establishment. The record reflects that he was exposed to
noise in 1975. Dr. Randolph noted that a May 15, 1990 audiogram showed a high tone
sensorineural hearing loss in appellant’s right ear, which involved the upper portion of the
speech frequencies, with a zero percent binaural hearing loss under the A.M.A., Guides. The
February 20, 2013 audiogram showed a 48.75 percent hearing loss in the right ear and was
progressing rapidly; he opined, however, that it was not attributable to industrial noise exposure.
The audiogram of February 20, 2013 showed levels of 55, 55, 60 and 60 dBs in the right ear at
500, 1000, 2000 and 3000 Hz. This totaled to 230, which, when divided by 4, obtains an average
hearing loss at those cycles of 57.50 decibels. The average of 57.50 decibels, reduced by
25 decibels (the first 25 decibels were discounted as discussed above), equals 32.50 decibels,
which when multiplied by the established factor of 1.5 equals a 48.75 percent hearing loss in the
right ear. Dr. Randolph stated that the hearing loss resulted in a relatively flat hearing loss at
60 decibels and did not present an audiometric configuration compatible with hearing loss due to
noise exposure. He was not able to identify the cause of the right-sided hearing loss.
Dr. Randolph found that the hearing loss in appellant’s right ear was not causally related to his
industrial exposure.
Regarding appellant’s ear, the audiogram dated February 20, 2013, showed hearing levels
of 10, 5, 10 and 5 dB.9 Dr. Randolph explained that this represented a mild high tone
sensorineural hearing loss which was no greater than that would be expected on the basis of
presbycusis. The evidence of record therefore does not support that appellant sustained hearing
loss causally related to his federal employment.
Appellant submitted results from audiometric testing performed August 1975 to
December 2012; but the audiograms are insufficient to establish his hearing loss as causally
related to his federal employment as they do not comply with the requirements set forth by
OWCP. These tests lack speech testing and bone conduction scores and were not prepared or
certified as accurate by a physician as defined by FECA. None of the audiograms were
accompanied by a physician’s opinion addressing how his employment-related noise exposure
caused or aggravated any hearing loss. OWCP is not required to rely on this evidence as it does
not constitute probative medical opinion evidence and is insufficient to meet his burden of
8

Luis M. Villanueva, 54 ECAB 666 (2003); see Federal (FECA) Procedure Manual, Part 3 -- Medical,
Requirements for Medical Reports, Chapter 3.600.8(a) (September 1995).
9

The dB losses of 10, 5, 10 and 5 of the left ear total 30 decibels. When divided by 4 this sum equals an average
of 7.5 decibels. After the fence of 25 decibels is subtracted, the average loss is less than the fence and therefore
results in a zero percent loss of hearing of the left ear.

4

proof.10 Dr. Randolph provided a thorough examination and a reasoned opinion explaining how
the findings on examination and testing were not due to the noise in appellant’s employment.
The Board finds that Dr. Randolph’s report represents the weight of the evidence.
On appeal, appellant contends that he sustained a hearing loss causally related to noise
exposure in his federal employment. The Board finds that the weight of medical opinion of
record is that of Dr. Randolph. OWCP properly used the audiometric test performed on
February 20, 2013 for determining appellant’s impairment and eligibility for a schedule award.
It was the only test of record performed within the past two years that was certified by a
physician.11 As noted above, it is appellant’s burden to submit medical evidence to support the
issue of causal relationship.12
LEGAL PRECEDENT -- ISSUE 2
Section 8103(a) of FECA provides that the United States shall furnish to an employee
who is injured while in the performance of duty, the services, appliances and supplies prescribed
or recommended by a qualified physician, which the Secretary of Labor considers likely to cure,
give relief, reduces the degree or the period of any disability or aid in lessening the amount of
any monthly compensation.13 OWCP must therefore exercise discretion in determining whether
the particular service, appliance or supply is likely to affect the purposes specified in FECA.14
ANALYSIS -- ISSUE 2
The Board further finds that the medical evidence of record does not support that
appellant is entitled to hearing aids. Dr. Randolph found that appellant only required a hearing
aid for the right ear, but also determined that his right ear hearing loss was not causally related to
his federal employment. As he did not establish a compensable hearing loss due to his federal
noise exposure, the Board finds that OWCP did not abuse its discretion under section 8103(a) by
denying authorization for hearing aids.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that his
sensorineural hearing loss was causally related to his federal employment. The Board also finds
that OWCP did not abuse its discretion in denying authorization for hearing aids.

10

Joshua A. Holmes, 42 ECAB 231, 236 (1990).

11

See H.S., 58 ECAB 690 (2007); John C. Messick, 25 ECAB 333 (1974).

12

See Holmes, supra note 10.

13

5 U.S.C. § 8103.

14

OWCP has broad discretionary authority in the administration of FECA and must exercise its discretion to
achieve the objectives of section 8103. Marjorie S. Greer, 39 ECAB 1099 (1988).

5

ORDER
IT IS HEREBY ORDERED THAT the June 21, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 19, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

